BENCH, Judge:
(concurring and dissenting).
I concur in the main opinion’s conclusion that the 1979 finding of permanent total disability was only tentative. Under the clear wording of the statute, the finding can be final only after referral to the rehabilitation division. I also concur in the award of interest on disability benefits owed.
I dissent from the holding that the Industrial Commission has the discretion to order benefits payable as of the date permanent total disability is medically confirmed. The main opinion concludes there is no statutory language that explicitly states when benefits for permanent total disability must commence. I believe the commencement date for benefits is specified by statute. As I read Utah Code Ann. § 35-1-67 (1988), an employee is entitled to no permanent total disability benefits until after: 1) the parties waive referral to the rehabilitation division, or 2) the employee is referred to the rehabilitation division and it certifies the employee cannot be rehabilitated.
The main opinion quotes an earlier version of the statute for the correct proposition that the Industrial Commission must refer an employee to the rehabilitation division when the employee is tentatively found to be permanently and totally disabled. The section continued:
If and when the division ... certifies [that] ... in the opinion of the division the employee may not be rehabilitated, then the commission shall order that there be paid to such employee weekly benefits_ No employee, however, shall be entitled to any such benefits if he fails or refuses to co-operate [sic] with the division....
*962Utah Code Ann. § 35-1-67 (1975). In Mechara v. Industrial Commission, 692 P.2d 783 (Utah 1984), the Utah Supreme Court held, “Before any permanent total disability payments may be made, ... the statute mandates that the Industrial Commission refer the employee to the division of vocational rehabilitation for an opinion whether the employee can be rehabilitated.” Id. at 785. By prohibiting payment before certification (or waiver), the legislature has ipso facto specified the date for commencement of benefits.
My interpretation of the statute limits the discretion of the Commission to commence benefits at some earlier date. I concede this is inconsistent with language in Oman v. Industrial Commission, 735 P.2d 665 (Utah App.1987), where the issue now decided was not directly addressed. To the extent it is inconsistent with our statute, Oman should be overruled. If the Commission is to have discretion to vary the commencement date for benefits, the discretion must be created by the legislature, not this Court.
I would order that permanent total disability benefits are payable as of October 30, 1985, the date the parties waived referral to the rehabilitation division.